Citation Nr: 0921586	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hodgkin's disease.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988, and from December 1990 to April 1991.  The 
Veteran also had service in the U.S. Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that further evidentiary development is necessary.

The Veteran essentially contends that his Hodgkin's disease 
was caused by contaminated cargo he handled while in service.  
The Veteran, however, did not indicate the type of 
contaminated cargo to which he was exposed-only that he was 
exposed to toxic barrels and containers.  Of note, in a 
January 1991 service treatment record (STR), the Veteran was 
treated for difficulty swallowing, swollen glands, and a sore 
throat.  He was assessed as having an upper respiratory 
infection.  There was no finding of Hodgkin's disease in 
service.  The Veteran was first diagnosed as having Hodgkin's 
disease in September 1995, for which he was treated.  He was 
subsequently in remission for years until a more recent 
relapse.  

In a November 2005 letter from the Veteran's treating 
physician, she indicated that the Veteran's Hodgkin's disease 
diagnosis is more likely than not a result of his exposure to 
contaminated equipment that he removed during the Gulf War.  
There was no rationale provided in this opinion, nor were the 
alleged contaminants identified.  As such, the Board finds 
that a remand is necessary to obtain more specific 
information regarding the Veteran's alleged exposure to toxic 
and/or contaminated cargo.  In the event that more specific 
information is obtained, then a VA examination should be 
scheduled for an opinion to be obtained as to whether the 
Veteran's Hodgkin's disease is attributable to his period of 
active duty-including exposure to the identified 
contaminants.  

Additionally, in the Veteran's substantive appeal, he related 
that he has documents indicating service in Korea for 
Operation Freedom Banner, from July 2, 1994, to July 13, 
1994.  He recalled off-loading a ship that came from Iraq 
that could have contained vehicles and containers that may 
have been exposed to toxic materials.  The Veteran indicated 
that nearly a year following Operation Freedom Banner, he was 
first diagnosed as having Hodgkin's disease.  The Veteran's 
reserve records and records regarding any ACDUTRA and 
INACDUTRA are not associated with the claims file.  Upon 
remand, attempts should also be made to retrieve these 
records.  

The Board also notes that the Veteran was not provided VCAA 
notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and upon remand, the Veteran should be 
provided this notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran notice compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Perform all development 
deemed necessary.  

2.  The RO should contact the National 
Personnel Records Center, the Department 
of the Navy, and any other appropriate 
sources to verify all of the Veteran's 
actual periods of ACDUTRA and INACDUTRA in 
the Naval Reserves.  

3.  Request that the Veteran specify what 
type/types of toxins and/or contaminants 
that he believes he was exposed to during 
service. 

4.  Request that the Veteran contact the 
treating physician who issued the November 
2005 opinion linking the Veteran's 
Hodgkin's disease to contaminated 
equipment during service.  The physician 
should be asked to provide a rationale for 
her opinion, as well as discussion of 
exposure to contaminants and/or toxins 
upon which her opinion is based.  

If the Veteran requires assistance in 
retrieving this information, he should so 
request and the RO/AMC should provide any 
assistance deemed necessary.

5.  If the Veteran and/or his treating 
physician provide more detailed 
information regarding the toxins and/or 
contaminants to which the Veteran was 
exposed, the Veteran should then be 
scheduled for a VA examination with the 
appropriate specialist to determine the 
nature and etiology of his Hodgkin's 
disease.  The Veteran's claims folder 
should be made available to the examiner 
for review.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that the Veteran's Hodgkin's 
disease had its origin during service.  
The examiner should specifically address 
the Veteran's in-service treatment for 
swollen glands and the alleged toxins 
and/or contaminants to which he was 
exposed.  All opinions expressed should be 
supported by rationale.

6.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



